           Case 3:19-cv-07517-JSC Document 1 Filed 11/14/19 Page 1 of 8




 1 Michele R. Stafford, Esq. (SBN 172509)
   Craig L. Schechter, Esq. (SBN 308968)
 2 SALTZMAN & JOHNSON LAW CORPORATION

 3 1141 Harbor Bay Parkway, Suite 100
   Alameda, CA 94502
 4 Telephone: (510) 906-4710
   Email: mstafford@sjlawcorp.com
 5 Email: cschechter@sjlawcorp.com

 6
   Attorneys for Plaintiffs, Operating Engineers’
 7 Health and Welfare Trust Fund for Northern
   California, et al.
 8

 9                                                        UNITED STATES DISTRICT COURT

10                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

11

12   OPERATING ENGINEERS’ HEALTH AND                                                             Case No.:
     WELFARE TRUST FUND FOR NORTHERN
13   CALIFORNIA; DAN REDING and JAMES E.
     MURRAY, Trustees;                                                                           COMPLAINT
14
     PENSION TRUST FUND FOR OPERATING
15   ENGINEERS; DAN REDING and JAMES E.
     MURRAY, Trustees;
16
     PENSIONED OPERATING ENGINEERS’
17   HEALTH AND WELFARE TRUST FUND;
     DAN REDING and JAMES E. MURRAY,
18   Trustees;

19   OPERATING ENGINEERS AND
     PARTICIPATING EMPLOYERS PRE-
20   APPRENTICE, APPRENTICE AND
     JOURNEYMEN AFFIRMATIVE ACTION
21   TRAINING FUND; DAN REDING and
     JAMES E. MURRAY, Trustees;
22
     OPERATING ENGINEERS LOCAL UNION
23   NO. 3 VACATION, HOLIDAY AND SICK
     PAY TRUST FUND; DAN REDING and
24   JAMES E. MURRAY, Trustees; and

25   HEAVY AND HIGHWAY COMMITTEE

26                              Plaintiffs,

27                v.

28
                                                                                            -1-
                                                                                                                COMPLAINT
     P:\CLIENTS\OE3CL\Seton Pacific Construction\Pleadings\Word Versions + Fillable PDFs\Complaint draft.docx
                                                                                                                   Case No.:
           Case 3:19-cv-07517-JSC Document 1 Filed 11/14/19 Page 2 of 8




 1   SETON PACIFIC CONSTRUCTION, a
     California Corporation; and CASEY
 2   ANDERSON, an individual,
 3                              Defendants.
 4

 5                                                                                      Parties
 6              1.            The Operating Engineers’ Health and Welfare Trust Fund for Northern California
 7 (which includes the Addiction Recovery Program, Inc.) (“Health Fund”); Pension Trust Fund for

 8 Operating Engineers (which includes the Pension Plan for the Pension Trust Fund for Operating

 9 Engineers, the Rehabilitation Plan, and the Operating Engineers Annuity Plan) (“Pension Fund”);

10 Pensioned Operating Engineers’ Health and Welfare Trust Fund (“Pensioned Health Fund”);

11 Operating Engineers and Participating Employers Pre-apprentice, Apprentice and Journeymen

12 Affirmative Action Training Fund (“Affirmative Action Training Fund”); and the Operating

13 Engineers Local Union No. 3 Vacation, Holiday and Sick Pay Trust Fund (“Vacation Fund”) are

14 employee benefit plans as defined in the Employee Retirement Income Security Act of 1974

15 (“ERISA”) § 3(3), 29 U.S.C. § 1002(3), and are multi-employer plans as defined by ERISA §

16 3(37)(A), 29 U.S.C. § 1002(37)(A). Dan Redingand James E. Murray are Co-Chairmen of the Joint

17 Boards of Trustees of the Health Fund, Pension Fund, Pensioned Health Fund, and Affirmative

18 Action Training Fund and have authority to act on behalf of all Trustees of those Funds. Dan
19 Redingand James E. Murray are Co-Chairmen of the Joint Boards of Trustees of the Vacation Fund

20 and have authority to act on behalf of all Trustees of the Vacation Fund. The Funds and their

21 fiduciaries are together referred to herein as “ERISA Plaintiffs” or “Plaintiffs.”

22              2.            The Heavy and Highway Committee is a Trust established under the Labor
23 Management Relations Act (“LMRA”), 302(c)(9), 29 U.S.C. § 186(c)(9).

24              3.            Seton Pacific Construction (“Seton”), a California corporation, and Casey Anderson,
25 an individual (collectively, “Defendants”) are employers by virtue of ERISA § 3(5), 29 U.S.C.

26 § 1002(5), and NLRA § 2(2), 29 U.S.C. § 152(2).
27                                                                                 Jurisdiction
28              4.            Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue
                                                                                            -2-
                                                                                                                COMPLAINT
     P:\CLIENTS\OE3CL\Seton Pacific Construction\Pleadings\Word Versions + Fillable PDFs\Complaint draft.docx
                                                                                                                   Case No.:
            Case 3:19-cv-07517-JSC Document 1 Filed 11/14/19 Page 3 of 8




 1 of ERISA § 502, 29 U.S.C. § 1132, in that Plaintiffs seek to enforce the provisions of ERISA and the

 2 terms of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief

 3 to redress such violations, and seek all other appropriate relief under ERISA.

 4               5.            Jurisdiction exists in this Court over all the claims by virtue of the LMRA § 301, 29

 5 U.S.C. § 185, in that Plaintiffs seek to enforce the terms and conditions of a valid Collective

 6 Bargaining Agreement.

 7               6.            To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

 8 supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that

 9 they arise out of a common nucleus of operative facts that form the basis of the federal claims asserted

10 herein, each of which has a substantial ground in federal jurisdiction.

11                                                                                       Venue

12               7.            Venue is conferred upon this Court by ERISA § 502, 29 U.S.C. § 1132. Where an

13 action is brought under ERISA § 502 in a district court of the United States, it may be brought at

14 Plaintiffs’ discretion, in the district where the plan is administered, where the breach took place, or

15 where a defendant resides or may be found, and process may be served in any other district where a

16 defendant resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at

17 their principal place of business in Alameda, California. Thus, jurisdiction and venue are properly

18 grounded with this Court.
19               8.            Venue exists in this Court with respect to the claims under LMRA § 301(a), 29 U.S.C.

20 § 185, as this Court has jurisdiction over the parties, as the Operating Engineers Local Union No. 3

21 of the International Union of Operating Engineers, AFL-CIO (“Union”) maintains its principal place

22 of business in this district, its duly authorized officers or agents are engaged in representing employee

23 members in this district, and the claims arise in this district.

24                                                                       Intradistrict Assignment

25               9.            The basis for assignment of this action to this court’s Oakland Division is that all of

26 the events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where
27 ERISA Plaintiffs’ Funds and the Bargained Plans are administered, and where Defendant therefore

28 failed to fulfill its statutory and contractual obligations to Plaintiffs.
                                                                                             -3-
                                                                                                                 COMPLAINT
      P:\CLIENTS\OE3CL\Seton Pacific Construction\Pleadings\Word Versions + Fillable PDFs\Complaint draft.docx
                                                                                                                    Case No.:
           Case 3:19-cv-07517-JSC Document 1 Filed 11/14/19 Page 4 of 8




 1                                                                      Bargaining Agreements

 2              10.           Defendant Casey Anderson (“Anderson”), on behalf of Defendant Seton, entered into

 3 the Independent Northern California Construction Agreement (the “Independent Agreement”) with

 4 the Union, which incorporates the current Master Agreement and its successor agreements between

 5 the Union and the Associated General Contractors of California, Inc. (“Master Agreement”). Under

 6 the terms of the Independent Agreement, the principal shareholder(s) of Defendant Seton, including

 7 Defendant Anderson personally guaranteed all amounts claimed herein. The Independent Agreement

 8 and Master Agreement are collectively referred to hereinafter as the “Bargaining Agreements.” The

 9 Bargaining Agreements, which incorporate the terms of the Trust Agreements establishing the Trust

10 Fund (“Trust Agreements”) require Defendants to provide employer contributions to Plaintiffs’

11 Funds, to the Union for union dues, and to the Bargained Plans more fully described in the Bargaining

12 Agreements. ERISA Plaintiffs are third party beneficiaries of the Bargaining Agreements.

13              11.           Under the terms of the Bargaining Agreements, and Trust Agreements incorporated

14 therein, Defendants are required to pay certain contributions to the Operating Engineers’ Vacation

15 and Holiday Pay Plan Contract Administration Fund; Job Placement Center and Market Area

16 Committee Administration Market Preservation Fund; Construction Industry Force Account

17 Operating Engineers Industry Stabilization Trust Fund; and Business Development Trust Fund

18 (including the California Alliance for Jobs) (together referred to herein as “Bargained Plans”) and
19 dues to the Union. Plaintiffs’ Boards of Trustees have been authorized to collect and distribute

20 monies due to the Bargained Plans as well as dues due to the Union under the Bargaining Agreements

21 and Trust Agreements.

22              12.           Under the Bargaining Agreements and Trust Agreements, which are incorporated into

23 the Bargaining Agreements and made binding on Defendants, Defendants are required to regularly

24 pay to ERISA Plaintiffs, the Bargained Plans, and the Union, certain sums of money, the amounts of

25 which are determined by the hours worked by Defendants’ employees. Contributions are due on the

26 fifteenth (15th) day of the month following the month during which hours were worked, and are
27 considered delinquent if not received by the twenty-fifth (25th) day of that month. Defendants are

28 also required, pursuant to the Bargaining and Trust Agreements, to pay liquidated damages in the
                                                                                            -4-
                                                                                                                COMPLAINT
     P:\CLIENTS\OE3CL\Seton Pacific Construction\Pleadings\Word Versions + Fillable PDFs\Complaint draft.docx
                                                                                                                   Case No.:
           Case 3:19-cv-07517-JSC Document 1 Filed 11/14/19 Page 5 of 8




 1 amount of ten percent (10%) for each delinquent contribution, but in the amount of twenty percent

 2 (20%) for each delinquent contribution which is the subject of litigation. Moreover, the Bargaining

 3 and Trust Agreements provide that interest accrues on delinquent contributions at the rates reasonably

 4 set by the Trustees from the date they become delinquent, which is the twenty-sixth (26th) day of the

 5 month in which payment was due, until paid in full.

 6              13.           The Bargaining and Trust Agreements further require Defendants to maintain time

 7 records or time cards, and to permit an authorized Trust Fund representative to examine such records

 8 of Defendants as is necessary to determine whether Defendants have made full payment of all sums

 9 owed to ERISA Plaintiffs. Should an audit of Defendants’ records reveal Defendants have failed to

10 provide full and prompt payment of all sums due to Plaintiffs, Defendants must reimburse Plaintiffs

11 for the amounts due, including audit fees, in addition to any other obligations pursuant to the

12 Bargaining and Trust Agreements.

13                                                                          Factual Allegations

14              14.           Defendants have failed to pay contributions for hours worked by their employees

15 during the months April 2019, May 2019, and August 2019. In addition to the contributions due,

16 liquidated damages and interest are owed to Plaintiffs on the unpaid contributions for the above-

17 referenced months and on late-paid contributions for the months September 2018, March 2019, and

18 September 2019.
19              15.           Plaintiffs are entitled to recover any and all other contributions, and all liquidated

20 damages and interest on delinquent contributions not specified above, found due on timecards, further

21 audit, or otherwise, including estimated contributions for any additional months Defendants fail to

22 report to Plaintiffs, through the time of Judgment. Plaintiffs reserve the right to conduct anaudit to

23 determine whether there are any additional amounts due from Defendants.

24                                  FIRST CAUSE OF ACTION
       For Payment of Delinquent Contributions, Interest, Liquidated Damages, Attorneys’ Fees and
25                                     Costs Against Defendants
26              16.           Plaintiffs re-allege and incorporate by reference paragraphs 1 through 15, above.
27              17.           Defendants have a contractual duty to timely pay the required contributions to
28
                                                                                            -5-
                                                                                                                COMPLAINT
     P:\CLIENTS\OE3CL\Seton Pacific Construction\Pleadings\Word Versions + Fillable PDFs\Complaint draft.docx
                                                                                                                   Case No.:
           Case 3:19-cv-07517-JSC Document 1 Filed 11/14/19 Page 6 of 8




 1 Plaintiffs and the Bargained Plans, and to timely pay dues to the Union, pursuant to the Bargaining

 2 Agreements and Trust Agreements. Defendants also have a contractual duty under the Bargaining

 3 Agreements and Trust Agreements to permit an audit of their records to determine whether they are

 4 making full and prompt payment of all sums required to be paid by them to Plaintiffs, and to pay

 5 Plaintiffs all amounts found due as a result of an audit, including audit fees.

 6              18.           In addition, Defendants have a statutory duty to timely make the required payments to

 7 Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).

 8              19.           By failing to make the required payments to Plaintiffs, Defendants breached the

 9 Bargaining and Trust Agreements and are in violation of ERISA § 515, 29 U.S.C. § 1145, and LMRA

10 § 301(a)

11              20.           Defendants’ failure and refusal to pay the required contributions was at all times, and

12 still is, willful. Defendants continue to breach the Bargaining Agreements, and incorporated Trust

13 Agreements, by failing to permit the audit and pay all amounts owed as alleged. Said refusal is

14 unjustified and done with knowledge and intent.

15              21.           ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing

16 and irreparable injury, loss and damage unless Defendants are ordered specifically to perform all

17 obligations required on Defendants’ part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the

18 LMRA, 29 U.S.C. §§ 141-197, and the Bargaining and Trust Agreements, and are restrained from
19 continuing to refuse to perform as required thereunder.

20              22.           This Court is authorized to issue injunctive relief based on the traditional standard. As

21 set forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the

22 possibility that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries.

23 The balance of hardships and advancement of public interest favor ERISA Plaintiffs.

24              23.           This Complaint does not in any manner relate to statutory withdrawal liability that

25 may or may not be assessed against Defendants. ERISA Plaintiffs expressly reserve the right to

26 pursue any such withdrawal liability claims against Defendants as provided by ERISA Plaintiffs’
27 Plan Documents, Trust Agreements, and the law.

28
                                                                                            -6-
                                                                                                                COMPLAINT
     P:\CLIENTS\OE3CL\Seton Pacific Construction\Pleadings\Word Versions + Fillable PDFs\Complaint draft.docx
                                                                                                                   Case No.:
           Case 3:19-cv-07517-JSC Document 1 Filed 11/14/19 Page 7 of 8




 1                                                                                       Prayer

 2              WHEREFORE, Plaintiffs pray as follows:

 3              1.            For a judgment against Defendants as follows:

 4                            (a)           Any unpaid contributions, due at time of Judgment, including those specified

 5 above as well as any other contributions determined as due by audit, timecards, or otherwise, including

 6 estimated contributions for any months Defendants fail to report to Plaintiffs, pursuant to ERISA §

 7 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);

 8                                          i.           To ERISA Plaintiffs and the Bargained Plans, in accordance with

 9 ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreements;

10                                          ii.          To the Union in accordance with the Bargaining Agreements.

11                            (b)           Liquidated damages on all late-paid and unpaid contributions in an amount

12 provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs,

13 ERISA § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).

14                            (c)           Interest on all late-paid and unpaid contributions at the rates set in accordance

15 with the Bargaining Agreements, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. §

16 1132(g)(2)(B).

17              2.            Plaintiffs' reasonable attorneys' fees and costs of this action, including any audit fees,

18 in accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in
19 accordance with the Bargaining Agreements for all Bargained Plans; and with LMRA § 301, 29

20 U.S.C. § 185, for all Plaintiffs.

21              3.            For an order,

22                            (a)           requiring that Defendants comply with their obligations to Plaintiffs under the

23 terms of the Bargaining Agreements and the Trust Agreements;

24                            (b)           enjoining Defendants from violating the terms of those documents and of

25 ERISA; and

26                            (c)           enjoining Defendants from disposing of any assets until said terms have been
27 complied with, and from continuation or operation of Defendants’ business until said terms have been

28 complied with.
                                                                                            -7-
                                                                                                                COMPLAINT
     P:\CLIENTS\OE3CL\Seton Pacific Construction\Pleadings\Word Versions + Fillable PDFs\Complaint draft.docx
                                                                                                                   Case No.:
           Case 3:19-cv-07517-JSC Document 1 Filed 11/14/19 Page 8 of 8




 1              4.            That the Court retain jurisdiction of this case pending compliance with its orders.

 2              5.            For such other and further relief as the Court may deem just and proper.

 3   DATED: November 14, 2019                                                                SALTZMAN & JOHNSON LAW
                                                                                             CORPORATION
 4

 5                                                                                By:
                                                                                                                   /S/
 6                                                                                           Michele R. Stafford
                                                                                             Attorneys for Operating Engineers’ Health And
 7                                                                                           Welfare Trust Fund, et al.
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                                                            -8-
                                                                                                                                COMPLAINT
     P:\CLIENTS\OE3CL\Seton Pacific Construction\Pleadings\Word Versions + Fillable PDFs\Complaint draft.docx
                                                                                                                                   Case No.:
